 Case 4:21-cv-10441-MFL-EAS ECF No. 2, PageID.10 Filed 02/26/21 Page 1 of 8




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF MICHIGAN
                         SOUTHERN DIVISION


LARRY JONES and D'SHAWN
JONES,

                   Plaintiffs,                 Hon: Matthew F. Leitman

v.                                             Case No: 21-10441


FLORA BLANDING, BAILEY
RUMSCHLAG, PAUL SWEPPY,
JAMES DEMPS, and CITY OF
DETROIT, a Municipal Corporation,
Jointly and Severally,

                   Defendants.

FRANK K. RHODES, III (P-24119)                 MICHAEL M. MULLER (P-38070)
Attorney for plaintiffs                        Attorney for City of Detroit
19080 West Ten Mile Road                       2 Woodward Avenue, Suite 500
Southfield, MI 48075                           Detroit, MI 48226
(248) 350-0110                                 (313)-237-5052
FKRhodes49@gmail.com                           mullm@detroitmi.gov

                ANSWER TO COMPLAINT ON BEHALF OF
                 LYNN MOORE AND ADAM SKLARSKI

      NOW COME defendants, City of Detroit, Flora Blanding, Paul Sweppy, and

James Demps, and in Answer to plaintiff’s complaint, state as follows:

1.    Answering this paragraph, defendants lack knowledge or information

      sufficient to form a belief about the truth of the allegations.

2.    Answering this paragraph, defendants admit the allegations therein.
 Case 4:21-cv-10441-MFL-EAS ECF No. 2, PageID.11 Filed 02/26/21 Page 2 of 8




3.    Answering this paragraph, defendants deny the allegations contained therein

      for the reason the same are inaccurate and/or untrue.

4.    Answering this paragraph, defendants deny the allegations contained therein

      for the reason the same are inaccurate and/or untrue.

5.    Answering this paragraph, defendants deny the allegations contained therein

      for the reason the same are inaccurate and/or untrue.

6.    Answering this paragraph, defendants deny the allegations contained therein

      for the reason the same are inaccurate and/or untrue.

7.    Answering this paragraph, defendants deny the allegations contained therein

      for the reason the same are inaccurate and/or untrue.

8.    Answering this paragraph, defendants deny the allegations contained therein

      for the reason the same are inaccurate and/or untrue.

9.    Answering this paragraph, defendants deny the allegations contained therein

      for the reason defendants' duties are governed law and not the allegations of

      plaintiffs' complaint and defendants breached no duties owed.

10.   Answering this paragraph, defendants deny the allegations contained therein

      for the reason the same are inaccurate and/or untrue.

11.   Answering this paragraph, defendants deny the allegations contained therein

      for the reason the same are inaccurate and/or untrue.
 Case 4:21-cv-10441-MFL-EAS ECF No. 2, PageID.12 Filed 02/26/21 Page 3 of 8




12.   Answering this paragraph, defendants deny the allegations contained therein

      for the reason the same are inaccurate and/or untrue.

13.   Answering this paragraph, defendants deny the allegations contained therein

      for the reason the same are inaccurate and/or untrue.

14.   Answering this paragraph, defendants deny the allegations contained therein

      for the reason the same are inaccurate and/or untrue.

      WHEREFORE, defendants, City of Detroit, Flora Blanding, Paul Sweppy,

and James Demps, respectfully request this honorable court enter Judgment of No

Cause for Action, and award attorney fees and costs so wrongfully incurred.

                                      Respectfully submitted,


                                      /s/Michael M. Muller
                                      MICHAEL M. MULLER (P-38070)
                                      Senior Assistant Corporation Counsel
                                      2 Woodward Avenue, Suite 500
                                      Detroit, MI 48226
Dated: February 26, 2021              (313) 237-5052

                         DEMAND FOR JURY TRIAL

       Defendants hereby demand a trial by jury in the above captioned matter.


                                      /s/Michael M. Muller
                                      MICHAEL M. MULLER (P-38070)
                                      Senior Assistant Corporation Counsel
                                      2 Woodward Avenue, Suite 500
                                      Detroit, MI 48226
Dated: February 26, 2021              (313) 237-5052
 Case 4:21-cv-10441-MFL-EAS ECF No. 2, PageID.13 Filed 02/26/21 Page 4 of 8




                  SPECIAL AND AFFIRMATIVE DEFENSES

1.    These defendants are protected from liability on the plaintiffs’ claims by

governmental immunity. Defendant officers acted in good faith, without malice,

within the scope of their employment, and were performing discretionary

functions. As such, defendant officers are immune as to all state intentional torts.

2.    Plaintiff has failed to state a claim against defendant upon which relief

can be granted.

3.    Any injury suffered by the plaintiff was proximately caused by his own

conduct and/or the conduct of third parties.

4.    Plaintiff failed to mitigate his damages.

5.    Plaintiff’s claims are barred, in whole or in part, by the lapsing of the

applicable statute(s) of limitations.

6.    Defendant City did not have or otherwise adopt any customs, policies and/or

procedures which caused or otherwise were the moving force behind any

constitutional violations alleged in plaintiff’s complaint, nor did any such alleged

customs, policies and/or procedures originate from a decision maker with final

policy making authority. Further, defendant did not ratify, accept and/otherwise

condone any constitutional violations alleged in plaintiff’s complaint. Finally,

defendant did not act with deliberate indifference as to known or obvious

consequences with respect to the activities alleged in plaintiff’s complaint and/or as
 Case 4:21-cv-10441-MFL-EAS ECF No. 2, PageID.14 Filed 02/26/21 Page 5 of 8




to any constitutional violations, nor is there any widespread practice of constitutional

violations and/or failure to take corrective action regarding the same.

7.     At all relevant times defendant officers acted with objective good faith and

therefore have qualified immunity from liability on plaintiff’s claims.

8.     The arrest of the plaintiff was supported by probable cause, exigent

circumstances and/or a valid warrant.

9.     Plaintiff’s malicious prosecution claim fails because there was probable

cause for plaintiff’s arrest and prosecution. Further, defendants made full and fair

disclosure to the APA. Defendants did not knowingly make false statements or

knowingly swear to false facts in order to obtain a warrant and/or otherwise

manufacture probable cause. Moreover, any inaccuracies in defendants’ statements

used to request the warrant were not material to the issue of probable cause, and their

elimination from the statements would not negative probable cause. Finally,

defendants did not instigate prosecution for a purpose other than to bring plaintiff to

justice, nor did they make, influence or participate in the decision to prosecute

plaintiff.

10.    Plaintiff has no viable 14th Amendment claims arising out of claims for false

arrest, malicious prosecution and excessive force brought under the Federal Civil

Rights Act (42 USC §1983) as they must be brought under the 4th Amendment

Pursuant Albright v. Oliver, 510 U.S. 266; 127 L.Ed2d 114; 114 S.Ct. 807 (1994);
 Case 4:21-cv-10441-MFL-EAS ECF No. 2, PageID.15 Filed 02/26/21 Page 6 of 8




Spurlock v. Satterfield, 167 F.3d 995, 1006 (6th Cir. 1996).

11.   To the extent, if any, that this defendant or anyone acting at the direction of

or in concert with this defendant used force against the plaintiff, each such use of

force was privileged and lawful because the force was reasonably applied in the

execution of a lawful arrest, in the lawful performance of other police duties or in

self defense.

12.   Defendants did not implicitly authorize, approve or knowingly acquiesce in

unconstitutional conduct of any type. In addition, defendants neither encouraged the

specific incident of alleged misconduct, nor did defendants directly participate in

alleged misconduct in any fashion. Further, defendants possessed no information

revealing a strong likelihood that other defendant officers engaged in

unconstitutional conduct, nor did defendants have the opportunity to prevent any

alleged unconstitutional conduct.

13.   Plaintiff has failed to allege that defendant’s conduct in support of §1985

conspiracy to deprive was motivated by discriminatory animus. In addition,

plaintiffs claims are barred by the corporate conspiracy doctrine, and further, are not

pled with sufficient specificity.
 Case 4:21-cv-10441-MFL-EAS ECF No. 2, PageID.16 Filed 02/26/21 Page 7 of 8




                RESERVATION OF ADDITIONAL DEFENSES

      Defendants in the above captioned matter, by and through counsel, reserve the

right to assert and file any affirmative and special defense which may become known

by discovery proceedings in accordance with the rules and practices of this Court.

Further, defendants do not waive any deficiency or omission in any pleadings filed

by any other party to this suit regardless of when filed.

                                        /s/Michael M. Muller
                                        MICHAEL M. MULLER (P-38070)
                                        Senior Assistant Corporation Counsel
                                        2 Woodward Avenue, Suite 500
                                        Detroit, MI 48226
Dated: February 26, 2021                (313) 237-5052
 Case 4:21-cv-10441-MFL-EAS ECF No. 2, PageID.17 Filed 02/26/21 Page 8 of 8




                           DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

LARRY JONES and D'SHAWN
JONES,

                    Plaintiffs,                Hon: Matthew F. Leitman

v.                                             Case No: 21-10441


FLORA BLANDING, BAILEY
RUMSCHLAG, PAUL SWEPPY,
JAMES DEMPS, and CITY OF
DETROIT, a Municipal Corporation,
Jointly and Severally,

                    Defendants.

FRANK K. RHODES, III (P-24119)                 MICHAEL M. MULLER (P-38070)
Attorney for plaintiffs                        Attorney for City of Detroit
19080 West Ten Mile Road                       2 Woodward Avenue, Suite 500
Southfield, MI 48075                           Detroit, MI 48226
(248) 350-0110                                 (313)-237-5052
FKRhodes49@gmail.com                           mullm@detroitmi.gov

                               PROOF OF SERVICE

      I hereby certify that on February 26, 2021, I electronically filed the foregoing
papers with the Clerk of the Court using the ECF system which will send notification
of such filing to the attorneys of record with the court.




                                  /s/Michael M. Muller
